Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim (s) 1-2,4, 6-7, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US 2020/0211794 A1 hereinafter Tseng).

    PNG
    media_image1.png
    717
    904
    media_image1.png
    Greyscale


Regarding claim 1, Tseng discloses, in Fig.2, an input device (200), comprising: a substrate ( see Rep.Fig.2 above), comprising at least one connecting portion ( see Rep.Fig.2 above),  and at least one limiting portion ( see Rep.Fig.2 above); at least one key (11), disposed on the substrate and comprising at least one first engagement 5portion (see Rep.Fig.2) and at least one second engagement portion(see Rep.Fig.2) located on two opposite sides ( left and right side of 11), wherein the first engagement portion is pivotally connected to the connecting portion ( first engagement portion pivots about the buffer portion that connects to the connecting portion when the opposite edge of the key is pressed), and the second engagement portion is disposed facing the limiting portion (see Rep.Fig.2 above) ; and a buffer unit (152;see Fig.3), 

Regarding claim 2, Tseng discloses wherein the buffer unit comprises a polymeric foam (see para 0017).
Regarding claim 4, Tseng discloses wherein the substrate further comprises a first positioning portion (13)  located between the connecting portion and the limiting portion, the key further comprises a second positioning portion (12) located between the first engagement portion and the second engagement portion (see Rep.Fig.2 above), and the first positioning portion and the second positioning 20portion are paired with each other (12 is paired with 13).  
 
Regarding claim 6, Tseng discloses wherein the first engagement portion and the second engagement portion respectively protrude from a lower surface of the key (see first and second engagement portions protruding from the lower surface of the key 11).  

Regarding claim 7 Tseng discloses a plurality of keycaps ( there are a plurality of 11), wherein the input device comprises: a substrate (see Fig.2 above), comprising at least one connecting portion and at least one limiting portion (see Fig.2 above), wherein the connecting portion and the limiting portion are separately disposed (see Fig.2 above); at least one key, comprising a body (12) and at least one first engagement portion (see Fig.2 above)and at 5least one second engagement portion located between the body and the substrate, wherein the body is located on one side of the plurality of keycaps(top side of keycaps 12), the first engagement portion movably arranged in the connecting portion (see Fig.2 above), the second engagement portion is disposed corresponding to 
Regarding claim 11, Tseng discloses wherein the first engagement portion and the second engagement portion respectively protrude from a bottom surface of the body (see above engagement portions protruding from the body 12).  
25 Regarding claim 12, Tseng discloses wherein the substrate further comprises a -19-File: 092273usf first positioning portion (portion 14) located between the connecting portion and the limiting portion, the key further comprises a second positioning portion (most bottom portion of 12)  located between the first engagement portion and the second engagement portion, and the first positioning portion and the second positioning portion are paired with each other (see most bottom portion of 12 matched with 14).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng)  as applied to claim 1 above, and further in view of Cohen et al. (US 9779894 B2).

	Regarding claim 3, Tseng discloses, wherein the buffer unit is integrally connected to the second engagement portion (see Fig.3).

	Tseng fails to specifically disclose the buffer 15unit is made of a softer material than the second engagement portion.  
Cohen discloses, in Fig.2B a buffer 15unit (218; 218 can be made of a rubber) is made of a softer material than an engagement portion (212 is made of metal).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the different materials as shown by Cohen for the 

It is noted that the limitations of the method steps recited in claim 3 “  the buffer unit is injection-molded” are process limitations in a product claim and is treated in accordance with MPEP 2113. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777Fo 2d 695,698 USPQ 964, 966 (Fed. Cir.1985). See also MPEP 2113.
Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng) as applied to claim 1 above, and further in view of Liao (US 5710397).
Regarding claim 5, Tseng discloses wherein a surface of the connecting portion facing the first engagement portion comprises a chamfer.    
	Liao discloses a surface of the connecting portion (33; Fig.3B facing the first engagement portion comprises a chamfer (331; Fig.3B).    

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the shape of the connection portion of Liao to modify the connection portion of Tseng in order to reduce noise (see Liao col.2:line 53-62).
Claim (s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng) as applied to claim 7 above, and further in view of  Oelsch (US 4527030) and in view of Kato et al. (US 5201824).
Regarding claim 8, Tseng fails to specifically disclose 5RegarReg wherein the connecting portion and the limiting portion are made of a metal, the connecting portion comprises an opening, and the first engagement portion is disposed in the opening.
Oschel discloses   wherein the connecting portion and the limiting portion are made of a metal (13 could be made of metal ;Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Oschel with the connection portion and limiting portion of Tseng in order to increase durably the structures.

Kato discloses the connecting portion comprises an opening (13e; Fig.2), and the first engagement portion (14c;Fig.2) is disposed in the opening.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the structure of Kato to modify the key and limiting portion of Tseng in order to prevent unnecessary detachment of the key from the keyboard substrate.

Regarding claim 9, Tseng fails to specifically disclose 5RegarReg wherein the substrate is a metal plate, the 20connecting portion and the limiting portion are made of plastic and are connected to the metal plate, the connecting portion comprises an opening, and the first engagement portion is disposed in the opening.  
Oschel discloses   wherein the substrate is a metal plate (6 is made of metal;Fig.8), the 20connecting portion and the limiting portion are made of plastic (13 can be made of plastic;Fig.8;col.4:lien 53-69) and are connected to the metal plate (13 is connected to 6;Fig.8).


Kato discloses the connecting portion comprises an opening (13e; Fig.2), and the first engagement portion (14c;Fig.2) is disposed in the opening (13e).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the structure of Kato to modify the key and limiting portion of Tseng in order to prevent unnecessary detachment of the key from the keyboard substrate.
Claim (s) 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng)  in view of Cohen et al. (US 9779894 B2).
Regarding claim 13, Tseng discloses 5RegarReg a substrate, comprising at least one connecting portion(see Rep.Fig.2 above) and at least one limiting portion(see Rep.Fig.2 above); and at least one key (12), comprising at least one first engagement portion (see Rep.Fig.2 above)  and at least one second engagement portion (see Rep.Fig.2 above)  separated from each other, wherein the first engagement portion is 10pivotally connected to the connecting portion (see Rep.Fig.2 above and rejection to claim 1 above), and the second engagement portion faces the corresponding limiting portion (see Rep.Fig.2 above), wherein the input device comprises a buffer region ( area where 152 is), at least a part of the limiting portion and at least a part of the second engagement portion are located in the buffer region (area where 152 is), 
Tseng fails to specifically disclose a hardness of the limiting portion is different from a hardness of the second engagement portion in the buffer 15region.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the different materials as shown by Cohen for the buffer unit and the engagement portion of Tseng in order to provide noise reduction (see col.5:Line 1-25 of Cohen).

Regarding claim 16, Tseng discloses 5RegarReg,in Fig.4, wherein the limiting portion (see 152 which is part of limiting portion 153)  located in the buffer region is made of a softer material than the second engagement portion ( 152 is made of rubber material which is softer than 151;Fig.4).  
25 	Regarding claim 17, Tseng discloses 5RegarReg further comprising a restoration member -20-File: 092273usf (see 13) disposed between the substrate (see Rep.Fig.2 above) and the key (12).  
	Regarding claim 18, Tseng discloses 5RegarReg wherein the key further comprises a trigger portion, and the trigger portion ( bottom surface of 12) protrudes from a lower surface of the key and abuts the restoration member (13).  
 
Claim (s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng)  in view of Cohen et al. (US 9779894 B2), as applied to claim 13 above , and further in view of Oelsch (US 4527030) and in view of Kato et al. (US 5201824).

Regarding claim 14, Tseng fails to specifically disclose 5RegarReg wherein the connecting portion and the limiting portion are made of a metal, the connecting portion comprises an opening, and the first engagement portion is disposed in the opening.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Oschel with the connection portion and limiting portion of Tseng in order to increase durably the structures.

Kato discloses the connecting portion comprises an opening (13e; Fig.2), and the first engagement portion (14c;Fig.2) is disposed in the opening.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the structure of Kato to modify the key and limiting portion of Tseng in order to prevent unnecessary detachment of the key from the keyboard substrate.

Regarding claim 15, Tseng fails to specifically disclose 5RegarReg wherein the substrate is a metal plate, the 20connecting portion and the limiting portion are made of plastic and are connected to the metal plate, the connecting portion comprises an opening, and the first engagement portion is disposed in the opening.  
Oschel discloses   wherein the substrate is a metal plate (6 is made of metal;Fig.8), the 20connecting portion and the limiting portion are made of plastic (13 can be made of plastic;Fig.8;col.4:lien 53-69) and are connected to the metal plate (13 is connected to 6;Fig.8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Oschel with the connection portion and limiting portion of Tseng in order to increase durably the structures.

Kato discloses the connecting portion comprises an opening (13e; Fig.2), and the first engagement portion (14c;Fig.2) is disposed in the opening (13e).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the structure of Kato to modify the key and limiting portion of Tseng in order to prevent unnecessary detachment of the key from the keyboard substrate.


Claim (s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng)  in view of Cohen et al. (US 9779894 B2), as applied to claim 13 above , and further in view of Kato et al. (US 5201824).
Regarding claim 19, Tseng fails to specifically disclose wherein one of the limiting portion and the second engagement portion is a hook, and the other of the limiting portion and the second engagement portion is a hole.  
	Kato discloses wherein the second engagement portion is a hook (see 14c;Fig.2), and the other of the limiting portion is a hole (see 13e).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the structure of Kato to modify the key and limiting portion of Tseng in order to prevent unnecessary detachment of the key from the keyboard substrate.
Claim (s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0211794 A1 hereinafter Tseng) in view of Cohen et al. (US 9779894 B2) as applied to claim 13 above, and further in view of Liao (US 5710397).
Regarding claim 20, Tseng discloses wherein a surface of the connecting portion facing the first engagement portion comprises a chamfer.    


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the shape of the connection portion of Liao to modify the connection portion of Tseng in order to reduce noise (see Liao col.2:line 53-62).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 10, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first engagement portion is in 20contact with the connecting portion, so that the key is capable of rotating relative to the substrate around the connecting portion, and the second engagement portion and the limiting portion are spaced apart.  " in combination with the remaining limitations of the claim 7. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 

Conclusion
 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848